DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of species siRNA, light, and PAA in the reply filed on 8/3/2022 is acknowledged.
Claims 2, 3, 5-12, 15, 17, 21-23, 27-31, and 38-43 have been cancelled.
Claims 18 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 4, 13, 14, 16, 19, 20, 24-26, 32-35, 37, and 44-46 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 13, 14, 16, 19, 24-26, 32-34, 37, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Mol. Pharmaceutics, 2013, 10: 2416-2425), in view of both Foster et al. (Adv. Healthcare Mater., first published on 22 December 2014, 4: 760-770; cited on the IDS filed on 1/9/2019) and Kozielski et al. (ACS Nano, 2014, 8: 3232-3241).
	Jain et al. teach a stabilized lipid-polymer hybrid nanoplex for improved transfection efficiency, where the nanoplex has a size of about 242.6 nm and comprises a pDNA encapsulated within a DOTAP liposome electrostatically coated with a first layer of anionic PAA and a second PEI layer; Jain et al. teach testing the nanoplex in animals (claims 1, 4, 16, 19, and 24) (see Abstract; p. 2424, column 1).
	Jain et al. do not teach the light-responsive mPEG-b-P(APNBMA) nor do they teach siRNA (claims 1, 13, 14, 25, and 37).  Foster et al. teach mPEG-b-P(APNBMA)23.6 nanoparticles for light-controlled siRNA release and using these nanoparticles to deliver active siRNA to cells for on/off control of target gene silencing; Foster et al. teach that the siRNA remains bound to the nanoparticles in the cells in the absence of stimulation with light and is efficiently delivered to the cytoplasm upon light stimulation (claims 1, 4, 13, 14, 20, 32, 34, and 37) (see Abstract; p. 761; p. 762, paragraph bridging columns 1 and 2; paragraph bridging p. 765 and 766; p. 767, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify Jain et al. by replacing PEI with mPEG-b-P(APNBMA)23.6 and use the resulting nanoplex to deliver the siRNA to cells either in vitro or in vivo with the reasonable expectation that doing so would result in light-controlled silencing of target genes, when controlled silencing of the target genes was needed (claims 32 and 46).  
With respect to claims 26 and 33, one of skill in the art would have reasonably expected the nanoplexes to be stable and not release the siRNA for at least one week in the absence of light-stimulation. 
With respect to claims 44 and 45, one of skill in the art would have found obvious to use any cell of interest, including primary human cell (i.e., isolated from a subject) when silencing genes in primary human cells was needed (see Kozielski et al., Abstract).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 1, 4, 13, 14, 16, 19, 20, 24-26, 32-34, 37, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. taken with both Foster et al. and Kozielski et al., in further view of both Liao et al. (Biomaterials, 2010, 31: 8780-8799) and Bekale et al. (Colloids and Surfaces B: Biointerfaces, online December 2014, 125: 309-317).
The teachings of Jain et al., Foster et al., and Kozielski et al. are applied as above for claims 1, 4, 13, 14, 16, 19, 24-26, 32-34, 37, and 44-46.  Jain et al., Foster et al., and Kozielski et al. do not teach a PAA having a MW of 250 kDa (claim 20).  Liao et al. teach that anionic polymers assist in the intracellular siRNA release and enhance gene silencing effectiveness by weakening the strength of the interaction between the cationic carrier and the siRNA (see Abstract; p. 8780, column 2; p. 8781, column 2, fourth full paragraph; p. 8782, Fig. 1).  Bekale et al. teach that MW affects the binding affinity between cationic and anionic polymers (see Abstract).  Based on these teachings, one of skill in the art would have reasonably concluded that PAA MW is a result-effective variable with respect to siRNA transfection efficiency.  One of skill in the art would have found obvious to use routine experimentation and vary the PAA MW with the reasonable expectation that doing so would identify the MW resulting in the strength of electrostatic interactions leading to optimal transfection efficiency.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed MW was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 4, 13, 14, 16, 19, 24-26, 32-35, 37, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. taken with both Foster et al. and Kozielski et al., in further view of Bartlett et al. (Nucl. Acids Res., 2006, 34: 322-333).
The teachings of Jain et al., Foster et al., and Kozielski et al. are applied as above for claims 1, 4, 13, 14, 16, 19, 24-26, 32-34, 37, and 44-46.  Jain et al., Foster et al., and Kozielski et al. do not teach repeated administration (claim 35).  Bartlett et al. teach the need for repeated administration due to the transient nature of gene silencing when using siRNAs (see p. 326, paragraph bridging columns 1 and 2; p. 328-329; p. 332, paragraph bridging columns 1 and 2).  Thus, using multiple administrations followed by light-stimulation would have been obvious to one of skill in the art to predictably achieve prolonged gene silencing.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	 No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633